Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-3, 6-15 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended independent Claims 1, 6 and 11, to further limit and distinguish over the prior art of record and presented persuasive arguments toward the prior art of record Hosotani, Kleine and person (see Pages 8-11 of the Remarks) and toward the 112 rejections (see Pages 7-8 of the Remarks).
Regarding amended Claim 1, Hosotani et al. (US 2014/0376273), the first closest prior art of record, discloses a power adaptor to provide output power to a device in a hiccup mode and a latch mode (Figures 1-17), the power adaptor comprising: 
a converter (Figure 1, Paragraphs 39-40, 45); and a circuit (comprising IC 200, Figures 1, 8, Paragraph 45) to: 

enable the hiccup mode in response to an overcurrent event (overcurrent protection operation (HICCUP), Self recovery mode/Hiccup mode S12, S13, S14, Y at S14 to START, Figure 6, Paragraph 65), 
when in the hiccup mode, pause power output of the converter when the overcurrent event is detected (switching stopped t2 to t3, Figure 5B),
count a number of overcurrent events at the converter within a time period (counting during t4-t5, Figures 3B, 4, 5B, Figure 6, CNT counting the current detection signal has not exceeded the overcurrent detection threshold has not reached a predetermined number, Paragraph 11, 65); 
compare the number of overcurrent events to a threshold number (comparing the count CNT to a threshold number 5, Figures 3-6, CNT during t4 to t5 period is compared, Figure 5B, Paragraph 65), 
enter the hiccup mode or enable the latch mode in response to the number of overcurrent events passing the threshold number (switching stopped at t5, Figure 5B, S12 to END, Figure 6, Paragraph 65);
when in the latch mode, switch off the power output of the converter when the number of overcurrent events passes the threshold number (t1 to t2 overcurrent detection, at t2 switch off power output, Figure 5A, S12 to END, Figure 6, Paragraph 65); and 

Hosotani does not disclose the number of overcurrent events being total number of overcurrent events (Hosotani counts the total number of consecutive overcurrent events absence) and does not disclose disabling the hiccup mode in response to the number of overcurrent events passing the threshold number (see also Applicant’s arguments toward Hosotani on Pages 9-10 of the Remarks).

Regarding amended Claim 1, Kleine et al. (US 2016/0204632, IDS Document, the second closest prior art of record discloses a power adaptor to provide output power to a device in a hiccup mode and a latch mode (Figures 1-6, comprising 101 and associated circuitry/system, Figure 1), the power adaptor comprising: 
a converter (comprising 150, Figure 1); and 
a circuit (comprising 114, 130, 118, 142, 144, Figure 1) to detect an overcurrent event at the converter (114 coupled to the output of 150, Figure 1),
enable the hiccup mode in response to an overcurrent event (Paragraph 22),
 when in the hiccup mode, pause power output of the converter when the overcurrent event is detected (155 receiving detected signal input to output to 103, 102, Figure 1, Paragraph 23), 
count a total number of overcurrent events at the converter within a time period (comprising 128, Figure 1); 

when in the latch mode, switch off the power output of the converter when the number of overcurrent events passes the threshold number (Paragraph 23, “….counter/filter 128 before the counter/filter 128 sends a signal to disable either the PWM logic 103 or the adapter switch logic 107….each time the counter/filter 128 receives a comparison signal indicating an overcurrent condition, a counter is incremented until the programmed number of comparisons is reached”).
Kleine does not disclose the circuit disable the hiccup mode and enable the latch mode in response to the total number of overcurrent events passing the threshold number and disable the latch mode when the power adaptor is manually disconnected and reconnected to the device.
Persson discloses a power adaptor (Figures 1-6) comprising a circuit configured to select/enter the hiccup mode or the latch mode in response to the number of overcurrent events passing the threshold number (at S340 Y to 350 in Figure 8) and disable the latch mode when the power adaptor is manually disconnected and reconnected to the device (S350, S360 to STOP in Figure 8, Column 3, lines 33-39), but does not disclose disabling the hiccup mode and enabling the latch mode (see also Applicant’s arguments toward secondary reference Persson on Pages 10-11 of the Remarks).


Regarding Claim 6, Kleine et al. (US 2016/0204632, IDS Document) discloses a microcontroller (comprising 100, Figure 1) comprising: 
a first terminal to communicate with a power adaptor, the power adaptor to provide power to a device in a hiccup mode and a latch mode (a terminal coupled to adapter 101, Figure 1, Paragraph 22); and 
a second terminal to communicate with a processor of a computer device (terminal coupled to system load/computer device 108, Figure 1), the microcontroller to:
determine an overcurrent event at the power adaptor (comprising RSENSE 114, 122, 126, Figure 1, comprising 406, 408, 410, Figure 4);
enable the hiccup mode or latch mode in response to an overcurrent event (Paragraph 22),
when in the hiccup mode, pause power output of the converter when the overcurrent event is detected (155 receiving detected signal input to output to 103, 102, Figure 1, Paragraph 23);
 count a total number of overcurrent events at the power adaptor within a time period (comprising 128, Figure 1, Paragraph 23, “there may be a programmable duration of time in which the counter/filter 128 consistently receives a comparison signal that indicates an overcurrent state…”);

Kleine does not disclose the circuit disable the hiccup mode and enable the latch mode in response to the number of overcurrent events passing the threshold number and disable the latch mode when the power adaptor is manually disconnected and reconnected to the device. 
Persson et al. (US 9,214,804, IDS Document) discloses a power adaptor (Figures 1-6) comprising a circuit configured to select/enter the hiccup mode or the latch mode in response to the number of overcurrent events passing the threshold number (at S340 in Figure 8) and disable the latch mode when the power adaptor is manually disconnected and reconnected to the device (S350, S360 to STOP in Figure 8, Column 3, lines 33-39), but does not disclose disabling the hiccup mode and enabling the latch mode (see also Applicant’s arguments toward secondary reference Persson on Pages 10-11 of the Remarks).
Kleine and Persson, alone or in combination does not disclose the disabling the hiccup mode in response to the number of overcurrent events passing the threshold 

Claim 11 basically recites a device comprising a power adaptor recited in the preamble of Claim 1 and a circuit with corresponding limitations, including the allowable feature of Claim 1, therefore allowable for the same reasons as for Claim 1. Claims 12-15 depend from Claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 12/23/2021